DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement filed on 03/09/2020 has been considered. An initialed copy of form 1449 is enclosed herewith.
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the generic placeholder word “unit” coupled with functional language without reciting sufficient structure to achieve the function are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Claim limitation “re-turning-on instruction unit” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “configured to command the control circuit”; without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-10 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure of the limitations: 
“re-turning-on instruction unit”: structure element (13) depicted in figure 1. 
If applicant does not intend to have this/these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fukamizu et al. (US 20040232874 A1).
Re. claims 1 and 11, Fukamizu disclose a bipolar stepper motor driving device for driving a stepper motor (20) including stator coils (19a, 19b) having a plurality of phases (each coil 19a/b per phase and no center tap), the bipolar stepper motor driving device comprising:
a plurality of H-bridge circuits provided correspondingly to the phases of the stator coils (see elements 130a and b in fig. 1 and 5);
a current detector (140a) configured to detect current flowing in the stator coils (¶. [0030]);
Embodiment 1 teaches a control circuit (120a) configured to execute drive control (GA1-GA4) of the H-bridge circuits (130a) to switch respective states of the stator coils (19a and 19b), and it does not teach a re-turning-on instruction unit. 
However, embodiment 4 differs from embodiment 1 in that synchronous rectification control is performed wherein Fukamizu discloses a re-turning-on instruction unit (circuit 46 in fig. 113) configured to command the control circuit (120a) to switch into a short-circuited state a stator coil (Fig. 13 PATH G shows the MOS transistors 10 and 12 as the high-side switches in the H-bridge circuit 130a are turned on, and holds the MOS transistors 11 and 13 as the low-side switches in the off-state in the H-bridge circuit 130a. Therefore, the phase stator coil 19a turn into the closed-loop short-circuited state ¶. [0136]-[0146]) which has shifted from an energized state to an off-state among the stator coils (see Fig. 12 PATH A-B which are the same as described in the embodiment 1, see Fig. 5, for reference), on a condition that an absolute value of a reverse current detected by the current detector has changed from a value larger than a threshold current value to a value smaller than the threshold current value (¶. [0028]- [0029] and [0161]- [0164]).
Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention in embodiment 1 with the teaching in embodiment 4 to short-circuit a stator coil which has shifted from an energized state to an off-state among the stator coils when the value of a reverse current detected by the current detector has changed from a value larger than a threshold current value to a value smaller than the threshold current value. Consequently, an intended effect of noise and vibration suppression is sufficiently achieved.
Re. claim 2,  Fukamizu Fig. 1 discloses wherein each of the H-bridge circuits (130a-b) has two high-side switches (10 and 12) and two low- side switches (11 and 13), and wherein, in a case of the control circuit switching the stator coil into the short-
circuited state, the control circuit turns on the two high-side switches or turns on the two low-side switches (Fig. 13, PATH G).
	Re. claim 3,  Fukamizu Fig. 1 discloses wherein each of the H-bridge circuits includes a short-circuit switch (see switch in unit 180a), which generates a short-circuit in the corresponding stator coil (19a), and wherein the control circuit turns on the short-circuit switch to switch the stator coil into the short-circuited state (when both switches are in on state).
Re. claim 4,  Fukamizu discloses a re-turning-on instruction unit (circuit 46 in fig. 113) configured to command the control circuit (120a) to switch into a short-circuited state a stator coil (Fig. 13 PATH G shows the MOS transistors 10 and 12 as the high-side switches in the H-bridge circuit 130a are turned on, and holds the MOS transistors 11 and 13 as the low-side switches in the off-state in the H-bridge circuit 130a. Therefore, the phase stator coil 19a turn into the closed-loop short-circuited state ¶. [0136]-[0146]) which has shifted from an energized state to an off-state among the stator coils (see Fig. 12 PATH A-B which are the same as described in the embodiment 1, see Fig. 5, for reference), on a condition that an absolute value of a reverse current detected by the current detector has changed from a value larger than a threshold current value to a value smaller than the threshold current value (¶. [0028]- [0029] and [0161]- [0164]) detected by the current detector is in a predetermined range with the current threshold value set as an upper limit value (see signal VCA, SENA, PHCAA in Fig. 6).
	Re. claim 5, Fukamizu discloses a timer circuit configured to start a time-measuring operation in response to that the corresponding H-bridge circuit shifts from the energized state to the off-state, wherein the re-turning-on instruction unit commands the control circuit switch into the short-circuited state a stator coil which has shifted from the energized state to the off- state among the stator coils, on a condition that: (i) the timer circuit has measured a predetermined time interval in the time-measuring operation; and (ii) the absolute value of the reverse current detected by the current detector has changed from a value larger than the threshold current value to a value smaller than the threshold current value (Fig. 3 shows a time-measuring for signals driving the H-bridges).
Re. claim 6, Fukamizu discloses the current detector is further configured to detect current flowing in each of the stator coils based on a terminal voltage of each of current detection resistors, which is connected to a high-potential side of the H-bridge circuits in series or connected to a low-potential side of the H-bridge circuits in series (see a current detector 140a configured to detect current flowing in the stator coils using resistors ¶. [0030]).
Re. claim 7, Fukamizu discloses an induced current detection resistor configured to detect an induced current, which flows in a case of the control circuit switching the stator coils into the short-circuited state (see induced current in PATH G is been measured by unit 140a); and an induced current detection circuit configured to detect the induced current flowing in each of the stator coils based on a terminal voltage of the induced current detection resistor (¶. [0030].)
Re. claim 8, Fukamizu discloses wherein the control circuit is further configured to stop the drive control of the H- bridge circuits, on a condition that a value of the induced current is more than a predetermined value (¶. [0028]- [0029] and [0161]- [0164] and see signals VCA, SENA, PHCAA in Fig. 6).
Re. claim 9, Fukamizu discloses wherein each of the H-bridge has a MOSFET, wherein the MOSFET has a parasitic diode, and wherein the reverse current flows through the parasitic diode (see Fig. 13 PATH H).
Re. claim 10, Fukamizu discloses wherein each of the H-bridge circuits includes a short-circuit switch, which generates a short-circuit in the corresponding stator coil, wherein the off-state refers to a situation in which a power supply stops energization of the corresponding H-bridge to turn off the corresponding stator coil, wherein the short-circuited state refers to a situation in which the short-circuit is generated in the corresponding coil, and wherein the energized state refers to a situation in which the power supply energizes the corresponding H-bridge to drive the corresponding stator coil (see Fig. 13 PATH G-H).

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592.  The examiner can normally be reached on Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAID BOUZIANE/Examiner, Art Unit 2846